DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on July 23, 2020 has been considered. Please refer to Applicant’s copy of the 1449 submitted herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term "isomer” recited in claims 1-3 and 7,  make the claim indefinite. By definition isomers are compounds having the same empirical formula and often with the same kinds of chemical bonds between atoms, but in which the atoms are arranged differently and this does not mean steroisomers alone if that is what Applicant intends to claim. It is suggested to delete the term "isomer" and replace it with terms such as stereoisomer.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for a compound for treating/preventing the vast array of cancer(s), inflammatory diseases and neurodegenerative diseases encompassed by the claims.
 	The claim contains subject matter which was not described in the written description in such a way as to enable one skilled in the art to make and/or use the invention.  Specifically, the claims recite the use of a compound for treating/preventing many types of diseases/conditions including cancer(s), inflammatory diseases and/or neurodegenerative diseases in a subject in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound of Formula (I).  As stated in MPEP §2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.”
 In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first 
The Nature of the Invention
Claims 8-11 are directed to the use of a compound of claim 1, for treating/preventing many different unrelated diseases and/or conditions including cancer and neurodegenerative diseases.
The Breadth of Claims
The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applicants are claiming methods of treating an extremely broad number of diseases or conditions.   The claim encompasses many unrelated disorders including cancer and neurodegenerative diseases, for many of which there is no known treatment or cure.  This unpredictability is more pronounced where the diseases disclosed in the Specification are as complex and diverse in etiology and patient populations as the many different types disclosed in this application.  
The text of claim 8-9 does not specify or enumerate those many types of cancer(s) that would fall within its scope (i.e. since the term "cancer" has not been defined in the claim as a closed set of types of cancers or tumors).  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 13 may be reasonably interpreted to encompass hundreds of forms of cancers or cancerous tumors, as neither the claims themselves, nor the Specification, expressly defines a closed set of cancers or cancerous tumors.  Due to the all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
The argument that the diseases claimed by the Applicants are all treated by inhibiting indoleamine-(2,3)-dioxygenase activity is insufficient support that the claimed compounds have specific efficacy in current available form for treating all of the diseases and conditions encompassed by claims 8-9.  
The State of the Prior Art and
The Predictability of Lack thereof in the Art
The diseases that the instant claimed compounds are alleged to treat/prevent include cancers, inflammatory and neurodegenerative disorders.  Regarding neurodegenerative diseases, although the clinical and neuropathological aspects of these diseases are distinct, their unifying feature is that each disease has a characteristic pattern of neuronal degeneration in anatomically or functionally related regions.  Presently available pharmacological treatments for the neurodegenerative disorders are symptomatic and do not alter the course of or progression of the underlying disease (see Goodman and Gilman's, The Pharmacological Basis of Therapeutics, 10th Edition, page, 549).  
Applicants provide a few in vitro assay examples, which demonstrate the instant claimed compounds' ability to inhibit human indoleamine-(2,3)-dioxygenase, but do not support the claims to a treatment of a multitude of cancer inflammatory/ autoimmune conditions or diseases.  Rather, Applicant provides in vitro inhibitory data. Those of skill in the art recognize that in vitro assays and/or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking. 
The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonable degree of predictability.  In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state.  Furthermore it is well known in the art that cultured cells, over a period time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, lnc., 1983, New York, p4) teach that it is recognized in the art that many differences exist between cultured cells and their counterparts in vivo. 
These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate.  Specific cell in vivo.  Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived.  This result has often led to tissue culture being regarded in a rather skeptical light (p. 4, see Major Differences In Vitro).
Even though the instant compounds may have been identified as having indoleamine-(2,3)-dioxygenase inhibitory activity, as a practical matter their use as therapeutic agents for treating or preventing a broad range of cancer or cancerous tumors, remains extremely unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. 
Hence, in the absence of a showing of correlation between all diseases or conditions encompassed by the language of claims 8-9 as capable of being treated by the compound of Formula (I), one of skill in the art is unable to fully predict possible results from the administration of the compound of the instant claims for treating the broad scope of cancers/ inflammatory/ neurodegenerative diseases encompassed by claims 8-9. 
all of the diseases/disorders encompassed by “cancer,” “inflammatory diseases,” and/or “neurodegenerative diseases,” without undue experimentation.  At the time of filing or even at present, the most which can be said about the compounds of Formula (I) is that certain of the compounds possess the ability to inhibit indoleamine-(2,3)-dioxygenase in vitro.  Moving from a discovered mechanism of action to a method of treatment requires a fallacious, inductive leap of logic amounting to undue experimentation. There is simply not enough evidence to be found in the literature suggesting that Applicants’ compounds are capable of being used in the manner recited in claims 8-9, to treat each and every possible disease or condition encompassed by the claim language, and certainly no evidence of “prevention.”  In essence, there is no absolute predictability in pharmacology, even with compounds whose properties have been determined, despite the extraordinarily high skill possessed by the ordinary artisan. 
Regarding “prevention,” even if the patient has a genetic predisposition to the selected identified disease states, one is still treating the individual patient, and not preventing.  It has not been shown in the specification that the “prevention” of the claimed diseases/disorders is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data.  Because of high level of unpredictability associated with “prevention” of the claimed diseases, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 
The Relative Skill of Those in the Art
Those practitioners who treat cancer, inflammatory diseases and neurodegenerative diseases of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Amount of Direction or Guidance Present and
Presence or Absence of Working Examples
The data provided in the disclosure is insufficient evidence for methods of treating all recited cancers, inflammatory conditions or diseases and neurodegenerative diseases of claims 8-9. No examples have been set forth describing the prevention of any recited diseases/ disorders/ conditions.
The Quantity of Experimentation Necessary
When considering the claim of treating or inhibiting the growth of the broad array of types of cancer, inflammatory diseases and neurodegenerative diseases encompassed by claims 8-9 using the instant claimed compounds in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for treating/preventing the broad scope of types of cancer, inflammatory diseases and neurodegenerative diseases encompassed by said claims, one skilled in the art would require an undue quantity of experimentation even to select which of the recited compounds of Formula (I) would be useful to treat said cancer, inflammatory diseases and neurodegenerative diseases, or to select those patients who would benefit by 
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). After applying the Wands factors and analysis to claims 13-15, in view of the Applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 8-9 would not be enabled by the written disclosure.  Thus, the specification fails to provide sufficient support of the broad use of the compound of Formula (I) for the treatment/prevention of all claimed disorders/diseases of claims 8-9.  The Examiner suggests limiting the scope of the diseases to be treated to those that are enabled by Applicants' disclosure, and it is suggested to delete the term “prevention.”

Claim Objections
Claims 10 and 11 are objected to for depending on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Allowable Subject Matter 
Claims 4-6 are drawn to a process of preparing products of Formula I or Formula IIas defined in claim 4. The process of preparing the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is WO 2017044983. None of the published processes of preparing the products anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 4-6 are allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/Kamal A Saeed/
Primary Examiner, Art Unit 1626